       Case 4:19-cv-00914-DPM Document 17 Filed 05/05/20 Page 1 of 1



              IN THE UNITED STATES DISTRICT COURT
                 EASTERN DISTRICT OF ARKANSAS
                        CENTRAL DIVISION

JERRY EUGENE KIRSCH, JR.                                      PLAINTIFF

v.                        No. 4:19-cv-914-DPM

ANDREW SAUL, Commissioner,
Social Security Administration                             DEFENDANT

                                  ORDER
      On de novo review, the Court adopts Magistrate Judge Volpe's
recommendation, Doc. 14, and overrules Kirsch' s objections, Doc. 15 &
16.   FED.   R. Crv. P. 72(b)(3). The Commissioner's decision is affirmed,
and the Court will dismiss Kirsch's complaint with prejudice.
      So Ordered.


                                    D .P. Marshall Jr.
                                    United States District Judge
